PER CURIAM.
Fariba Parniani appeals the district court’s1 dismissal of her diversity action. We conclude the district court did not abuse its discretion in denying default judgment against defendants XL Capital or The Hartford, see Fed.R.Civ.P. 55(a) (default judgment rule); Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 856 (8th Cir.1996) (standard of review), or in not sanctioning defense counsel, see Alternative Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 37 (1st Cir.2004). Parniani’s remaining arguments on appeal present no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Patrick J. Schütz, United Stated District Judge for the District of Minnesota, adopting in part the report and recommendations of the Honorable Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.